
	
		II
		110th CONGRESS
		1st Session
		S. 473
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 1,
			 2007
			Mr. Grassley introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve the prohibitions on money
		  laundering, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Combating Money Laundering and
			 Terrorist Financing Act of 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Money laundering
					Sec. 101. Specified unlawful activity.
					Sec. 102. Making the domestic money laundering statute apply to
				reverse money laundering and interstate
				transportation.
					Sec. 103. Procedure for issuing subpoenas in money laundering
				cases.
					Sec. 104. Transportation or transhipment of blank checks in
				bearer form.
					Sec. 105. Bulk cash smuggling.
					Sec. 106. Violations involving commingled funds and structured
				transactions.
					Sec. 107. Charging money laundering as a course of
				conduct.
					Sec. 108. Illegal money transmitting businesses.
					Sec. 109. Knowledge that the property is the proceeds of a
				specific felony.
					Sec. 110. Extraterritorial jurisdiction.
					Sec. 111. Conduct in aid of counterfeiting.
					Sec. 112. Use of proceeds derived from criminal
				investigations.
					TITLE II—Technical amendments
					Sec. 201. Technical amendments to sections 1956 and 1957 of
				title 18.
				
			IMoney laundering
			101.Specified unlawful activitySection 1956(c)(7) of title 18, United
			 States Code, is amended to read as follows:
				
					(7)the term specified unlawful
				activity means—
						(A)any act or activity constituting an offense
				in violation of the laws of the United States or any State punishable by
				imprisonment for a term exceeding 1 year; and
						(B)any act or activity occurring outside of
				the United States that would constitute an offense covered under subparagraph
				(A) if the act or activity had occurred within the jurisdiction of the United
				States or any
				State;
						.
			102.Making the domestic money laundering
			 statute apply to reverse money laundering and interstate
			 transportation
				(a)In generalSection 1957 of title 18, United States
			 Code, is amended—
					(1)in the heading, by inserting
			 or in support of criminal
			 activity after specified unlawful activity;
					(2)in subsection (a), by striking
			 Whoever and inserting the following:
						
							(1)Whoever
							;
				and
					(3)by adding at the end the following:
						
							(2)Whoever—
								(A)in
				any of the circumstances set forth in subsection (d)—
									(i)conducts or attempts to conduct a monetary
				transaction involving property of a value that is greater than $10,000;
				or
									(ii)transports, attempts to transport, or
				conspires to transport property of a value that is greater than $10,000;
									(B)in
				or affecting interstate commerce; and
								(C)either—
									(i)knowing that the property was derived from
				some form of unlawful activity; or
									(ii)with the intent to promote the carrying on
				of specified unlawful activity;
									shall be fined under this title, imprisoned for a
				term of years not to exceed the statutory maximum for the unlawful activity
				from which the property was derived or the unlawful activity being promoted, or
				both..
					(b)Chapter AnalysisThe item relating to section 1957 in the
			 table of sections for chapter 95 of title 18, United States Code, is amended to
			 read as follows:
					
						
							1957. Engaging in monetary
				transactions in property derived from specified unlawful activity or in support
				of criminal
				activity.
						
						.
				103.Procedure for issuing subpoenas in money
			 laundering cases
				(a)In generalSection 986 of title 18, United States
			 Code, is amended by adding at the end the following:
					
						(e)Procedure for Issuing
				SubpoenasThe Attorney
				General, the Secretary of the Treasury, or the Secretary of Homeland Security
				may issue a subpoena in any investigation of a violation of sections 1956, 1957
				or 1960, or sections 5316, 5324, 5331 or 5332 of title 31, United States Code,
				in the manner set forth under section
				3486.
						.
				(b)Grand jury and trial
			 subpoenasSection
			 5318(k)(3)(A)(i) of title 31, United States Code, is amended—
					(1)by striking related to such
			 correspondent account;
					(2)by striking or the Attorney
			 General and inserting , the Attorney General, or the Secretary
			 of Homeland Security; and
					(3)by adding at the end the following:
						
							(iii)Grand jury or trial subpoenaIn addition to a subpoena issued by the
				Attorney General, Secretary of the Treasury, or the Secretary of Homeland
				Security under clause (i), a subpoena under clause (i) includes a grand jury or
				trial subpoena requested by the
				Government.
							.
					(c)Fair credit reporting act
			 amendmentSection 604(a)(1)
			 of the Fair Credit Reporting Act (15 U.S.C. 1681b(a)(1)) is amended—
					(1)by striking or; and
					(2)by inserting before the period the
			 following: , or an investigative subpoena issued under section 5318 of
			 title 31, United States Code.
					(d)Obstruction of justiceSection 1510(b) of title 18, United States
			 Code, is amended—
					(1)in paragraph (2)(A), by inserting or
			 an investigative subpoena issued under section 5318 of title 31, United States
			 Code after grand jury subpoena; and
					(2)in paragraph (3)(B), by inserting ,
			 an investigative subpoena issued under section 5318 of title 31, United States
			 Code, after grand jury subpoena.
					(e)Right to financial privacy
			 actSection 1120 of the Right
			 to Financial Privacy Act of 1978 (12 U.S.C. 3420) is amended—
					(1)in subsection (a)(1), by inserting
			 or to the Government after to the grand jury;
			 and
					(2)in subsection (b)(1), by inserting ,
			 or an investigative subpoena issued pursuant to section 5318 of title 31,
			 United States Code, after grand jury subpoena.
					104.Transportation or transhipment of blank
			 checks in bearer formSection
			 5316 of title 31, United States Code, is amended by adding at the end the
			 following:
				
					(e)Monetary instruments with amount left
				blankFor purposes of this
				section, a monetary instrument in bearer form that has the amount left blank,
				such that the amount could be filled in by the bearer, shall be considered to
				have a value equal to the highest value of the funds in the account on which
				the monetary instrument is drawn during the time period the monetary instrument
				was being transported or the time period it was negotiated or was intended to
				be
				negotiated.
					.
			105.Bulk cash smugglingSection 5332 of title 31, United States
			 Code, is amended—
				(1)in subsection (b)(1), by striking 5
			 years and inserting 10 years; and
				(2)by adding the end the following:
					
						(d)Investigative authorityViolations of this section may be
				investigated by the Attorney General, the Secretary of the Treasury, the
				Secretary of Homeland Security, and the Postal
				Service.
						.
				106.Violations involving commingled funds and
			 structured transactionsSection 1957(f) of title 18, United States
			 Code, is amended—
				(1)in paragraph (2) by striking
			 and at the end;
				(2)in paragraph (3), by striking the period
			 and inserting a semicolon; and
				(3)by adding at the end the following:
					
						(4)the term monetary transaction in
				criminally derived property that is of a value greater than $10,000
				includes—
							(A)a monetary transaction involving the
				transfer, withdrawal, encumbrance or other disposition of more than $10,000
				from a bank account in which more than $10,000 in proceeds of specified
				unlawful activity have been commingled with other funds;
							(B)a series of monetary transactions in
				amounts under $10,000 that exceed $10,000 in the aggregate and that are closely
				related to each other in terms of such factors as time, the identity of the
				parties involved, the nature and purpose of the transactions, and the manner in
				which they are conducted; and
							(C)any financial transaction covered under
				section 1956(j) that involves more than $10,000 in proceeds of specified
				unlawful activity; and
							(5)the term monetary transaction
				involving property of a value that is greater than $10,000 includes a
				series of monetary transactions in amounts under $10,000 that exceed $10,000 in
				the aggregate and that are closely related to each other in terms of such
				factors as time, the identity of the parties involved, the nature and purpose
				of the transactions, and the manner in which they are
				conducted.
						.
				107.Charging money laundering as a course of
			 conduct
				(a)In generalSection 1956 of title 18, United States
			 Code, is amended by adding at the end the following:
					
						(j)Multiple violationsMultiple violations of this section that
				are part of the same scheme or continuing course of conduct may be charged, at
				the election of the Government, in a single count in an indictment or
				information.
						.
				(b)ConspiraciesSection 1956(h) of title 18, United States
			 Code, is amended by striking or section 1957 and inserting
			 , section 1957, or section 1960.
				108.Illegal money transmitting
			 businesses
				(a)Technical amendments
					(1)In generalSection 1960 of title 18, United States
			 Code, is amended—
						(A)in the heading by striking
			 unlicensed and inserting
			 illegal;
						(B)in subsection (a), by striking
			 unlicensed and inserting illegal; and
						(C)in subsection (b)(1), by striking
			 unlicensed and inserting illegal.
						(2)Chapter AnalysisThe item relating to section 1960 in the
			 table of sections for chapter 95 of title 18, United States Code, is amended to
			 read as follows:
						
							
								1960. Prohibition of illegal
				money transmitting
				businesses.
							
							.
					(b)Definition of business To include informal
			 value transfer systems and money brokers for drug cartelsSection 1960(b) of title 18, United States
			 Code, is amended—
					(1)in paragraph (2), by striking
			 and at the end;
					(2)in paragraph (3), by striking the period
			 and inserting ; and; and
					(3)by adding at the end the following:
						
							(4)the term business includes any
				person or association of persons, formal or informal, licensed or unlicenced,
				that provides money transmitting services on behalf of any third party in
				return for remuneration or other
				consideration.
							.
					(c)Prohibition of unlicensed money
			 transmitting businessesSection 1960(b)(1)(B) of title 18, United
			 States Code, is amended by inserting the following before the semicolon:
			 , whether or not the defendant knew that the operation was required to
			 comply with such registration requirements.
				(d)Authority To investigateSection 1960 of title 18, United States
			 Code, is amended by adding at the end the following:
					
						(c)Authority To investigateViolations of this section may be
				investigated by the Attorney General, the Secretary of the Treasury, and the
				Secretary of Homeland
				Security.
						.
				109.Knowledge that the property is the proceeds
			 of a specific felony
				(a)Proceeds of a felonySection 1956(c)(1) of title 18, United
			 States Code, is amended by inserting , and regardless of whether or not
			 the person knew that the activity constituted a felony before the
			 semicolon at the end.
				(b)Intent To conceal or disguiseSection 1956(a) of title 18, United States
			 Code, is amended—
					(1)in paragraph (1)(B)(i), by striking
			 specified unlawful activity and inserting some form of
			 unlawful activity; and
					(2)in paragraph (2)(B)(i), by striking
			 specified unlawful activity and inserting some form of
			 unlawful activity.
					110.Extraterritorial jurisdictionSection 1956(f)(1) of title 18, United
			 States Code, is amended by inserting or has an effect in the United
			 States after conduct occurs in part in the United
			 States.
			111.Conduct in aid of counterfeiting
				(a)In generalSection 474(a) of title 18, United States
			 Code, is amended by inserting after the paragraph beginning Whoever has
			 in his control, custody, or possession any plate the following:
					
						Whoever, with intent to defraud, has
				custody, control, or possession of any material that can be used to make,
				alter, forge, or counterfeit any obligation or other security of the United
				States or any part of such obligation or security, except under the authority
				of the Secretary of the Treasury;
				or
						.
				(b)Foreign obligations and
			 securitiesSection 481 of
			 title 18, United States Code, is amended by inserting after the paragraph
			 beginning Whoever, with intent to defraud the following:
					
						Whoever, with intent to defraud, has
				custody, control, or possession of any material that can be used to make,
				alter, forge, or counterfeit any obligation or other security of any foreign
				government, bank, or corporation;
				or
						.
				(c)Counterfeit actsSection 470 of title 18, United States
			 Code, is amended by striking or 474 and inserting 474, or
			 474A.
				(d)Strengthening deterrents to
			 counterfeitingSection 474A
			 of title 18, United States Code is amended—
					(1)in subsection (a)—
						(A)by inserting , custody,
			 after control;
						(B)by inserting , forging, or
			 counterfeiting after to the making;
						(C)by striking such obligation
			 and inserting obligation; and
						(D)by inserting of the United
			 States after or other security;
						(2)in subsection (b)—
						(A)by inserting , custody,
			 after control;
						(B)striking any essentially identical
			 feature or device and inserting any material or other thing made
			 after or in the similitude of any such deterrent; and
						(C)by inserting , forging, or
			 counterfeiting after to the making;
						(3)by redesignating subsection (c) as
			 subsection (d); and
					(4)by inserting after subsection (b) the
			 following:
						
							(c)Whoever has in his control, custody, or
				possession any altered obligation or security of the United States or any
				foreign government adapted to the making, forging, or counterfeiting of any
				obligation or security of the United States or any foreign government, except
				under the authority of the Secretary of the Treasury, is guilty of a class B
				felony.
							.
					112.Use of proceeds derived from criminal
			 investigations
				(a)Authority of Secret ServiceDuring fiscal years 2008 through 2010, with
			 respect to any undercover investigative operation of the United States Secret
			 Service (in this section referred to as the Secret Service)
			 which is necessary for the detection and prosecution of crimes against the
			 United States—
					(1)sums authorized in any such fiscal year to
			 be appropriated for the Secret Service, including any unobligated balances
			 available from prior fiscal years, may be used to purchase property, buildings,
			 and other facilities, and to lease space, within the United States, the
			 District of Columbia, and the territories and possessions of the United States,
			 without regard to—
						(A)sections 1341 and 3324 of title 31 of the
			 United States Code;
						(B)section 8141 of title 40 of the United
			 States Code;
						(C)sections 3732(a) and 3741 of the Revised
			 Statutes of the United States (41 U.S.C. 11(a) and 22); and
						(D)sections 304(a) and 305 of the Federal
			 Property and Administrative Services Act of 1949 (41 U.S.C. 254(a) and
			 255);
						(2)sums authorized in any such fiscal year to
			 be appropriated for the Secret Service, including any unobligated balances
			 available from prior fiscal years, may be used—
						(A)to establish or to acquire proprietary
			 corporations or business entities as part of an undercover investigative
			 operation; and
						(B)to operate such corporations or business
			 entities on a commercial basis, without regard to sections 9102 and 9103 of
			 title 31 of the United States Code;
						(3)sums authorized in any such fiscal year to
			 be appropriated for the Secret Service, including any unobligated balances
			 available from prior fiscal years, and the proceeds seized, earned, or
			 otherwise accrued from any such undercover investigative operation, may be
			 deposited in banks or other financial institutions, without regard to—
						(A)section 648 of title 18 of the United
			 States Code; and
						(B)section 3302 of title 31 of the United
			 States Code; and
						(4)proceeds seized, earned, or otherwise
			 accrued from any such undercover investigative operation may be used to offset
			 the necessary and reasonable expenses incurred in such operation, without
			 regard to section 3302 of title 31 of the United States Code.
					(b)Written certification of Director
			 required
					(1)In generalThe authority granted under subsection (a)
			 may be exercised only upon the written certification of the Director of the
			 Secret Service or the Director's designee.
					(2)Content of certificationEach certification issued under paragraph
			 (1) shall state that any action authorized under paragraph (1), (2), (3), or
			 (4) of subsection (a) is necessary to conduct the undercover investigative
			 operation.
					(3)Duration of certificationEach certification issued under paragraph
			 (1) shall continue in effect for the duration of the undercover investigative
			 operation, without regard to fiscal years.
					(c)Transfer of proceeds to
			 TreasuryAs soon as
			 practicable after the proceeds from an undercover investigative operation with
			 respect to which an action is authorized and carried out under paragraphs (3)
			 and (4) of subsection (a) are no longer necessary for the conduct of such
			 operation, such proceeds, or the balance of such proceeds, remaining at the
			 time shall be deposited in the Treasury of the United States as miscellaneous
			 receipts.
				(d)Corporations with a high net value
					(1)In generalIf a corporation or business entity
			 established or acquired as part of an undercover investigative operation under
			 subsection (a)(2) having a net value of over $50,000 is to be liquidated, sold,
			 or otherwise disposed of, the Secret Service, as much in advance as the
			 Director of the Secret Service or the Director's designee determines is
			 practicable, shall report the circumstances of such liquidation, sale, or other
			 disposition to the Secretary of Homeland Security.
					(2)Transfer of proceeds to
			 TreasuryThe proceeds of any
			 liquidation, sale, or other disposition of any corporation or business entity
			 under paragraph (1) shall, after all other obligations are met, be deposited in
			 the Treasury of the United States as miscellaneous receipts.
					(e)AuditsThe Secret Service shall—
					(1)conduct, on a quarterly basis, a detailed
			 financial audit of each completed undercover investigative operation where a
			 written certification was issued pursuant to this section; and
					(2)report the results of each such audit in
			 writing to the Secretary of Homeland Security.
					IITechnical amendments
			201.Technical amendments to sections 1956 and
			 1957 of title 18
				(a)Unlawful activitySection 1956(c) of title 18, United States
			 Code, is amended—
					(1)in paragraph (2), by striking
			 conducts and inserting
			 conduct; and
					(2)in paragraph (7)(F), by inserting ,
			 as defined in section 24(a) before the semicolon.
					(b)Property from unlawful
			 activitySection 1957 of
			 title 18, United States Code, is amended—
					(1)in subsection (a), by striking
			 engages or attempts to engage in and inserting conducts
			 or attempts to conduct; and
					(2)in subsection (f)—
						(A)in paragraph (2), by striking
			 and at the end;
						(B)in paragraph (3), by striking the period
			 and inserting ; and; and
						(C)by adding at the end the following:
							
								(4)the term conduct has the
				meaning given such term under section
				1956(c)(2).
								.
						
